25 N.Y.2d 881 (1969)
Harriet Lewis, Individually and as Administratrix of The Estate of Morris Lewis, Deceased, Appellant,
v.
State of New York, Respondent. (Claim No. 41484.)
Court of Appeals of the State of New York.
Argued May 27, 1969.
Decided July 2, 1969.
Austin Titus, Harold Monyak and Samuel Hart for appellant.
Louis J. Lefkowitz, Attorney-General (Jeremiah Jochnowitz and Ruth Kessler Toch of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL and JASEN.
Order affirmed, without costs; no opinion.